Citation Nr: 0801034	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  07-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis, including as secondary to service-connected left 
varicocele.

2.  Entitlement to service connection for prostate cancer, 
including as secondary to service-connected left varicocele.

3.  Entitlement to service connection for a heart condition, 
including as secondary to post-traumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for gout, claimed as 
secondary to hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral elbow disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

(The issue of entitlement to service connection for PTSD is 
the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Greg D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February to September 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for prostatitis, 
prostate cancer, a heart condition, and gout, and determined 
that new and material evidence had not been received to 
reopen previously denied claims of service connection for 
hypertension, a bilateral elbow disability, a bilateral knee 
disability, a bilateral ankle disability, a right leg 
disability, and a back disability.  

In August 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO, with 
respect to these issues.  

The Board notes that the issues on appeal also include 
entitlement to service connection for PTSD.  In May 2005, the 
veteran provided testimony before another Acting Veterans Law 
Judge and that claim was the subject of a Board remand in 
March 2006.  Because the law provides that the Veterans Law 
Judge who conducts a hearing in a claim must participate in 
making the final determination of the claim, the issue of 
service connection for PTSD is the subject of a separate 
Board decision.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2007).  

In May 2005, the veteran raised a claim of entitlement to an 
increased rating for a left varicocele.  This matter has not 
yet been adjudicated by the RO.  Inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for appropriate action.  

The Board also notes that at the August 2007 Board hearing 
before the undersigned, the veteran's representative argued 
that the issue of whether new and material evidence had been 
received to reopen a claim of service connection for a back 
disability included the issue of service connection for a 
cervical and thoracic spine disability.  A review of the 
record, however, indicates that the veteran's previous claim 
included only consideration of the issue of a low back 
condition.  As there has never been a prior denial of the 
claims of service connection for cervical or thoracic spine 
disability, these new issues are referred to the RO for 
initial consideration.  

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to service connection 
for chronic prostatitis, prostate cancer, a heart condition, 
gout, a right leg disability, and a back disability, as well 
as the issues of whether new and material evidence has been 
received to reopen claim of entitlement to service connection 
for hypertension, a bilateral elbow disability, a bilateral 
knee disability, and a bilateral ankle disability.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1959 rating decision, the RO denied the 
veteran's claim of service connection for a right leg 
disability.  Although he was notified of the RO's decision 
and his appellate rights, he did not perfect an appeal within 
the applicable time period.

2.  In a December 2002 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim of service connection for a right 
leg disability.  Although he was notified of the RO's 
decision and his appellate rights, he did not perfect an 
appeal within the applicable time period.

3.  In May 2005, the veteran again requested reopening of his 
claim of service connection for a right leg disability.

4.  The evidence received since the last final rating 
decision denying service connection for a right leg 
disability in December 2002 relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a right leg disability.

5.  In an April 1959 rating decision, the RO denied the 
veteran's claim of service connection for a back disability.  
Although he was notified of the RO's decision and his 
appellate rights, he did not perfect an appeal within the 
applicable time period.

6.  In April 1998, the veteran requested the reopening of his 
claim of service connection for a back disability.

7.  The evidence received since the last final rating 
decision denying service connection for a back disability in 
April 1959 bears directly and substantially on the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision denying service 
connection for a right leg disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  The April 1959 rating decision denying service connection 
for a back disability is final.  38 U.S.C. § 3305(b) (West 
1952 & Supp. 1957);Veterans Regulation 1008 (effective Jan. 
1, 1958, to May 29, 1959); (currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007)).

3.  New and material evidence has been received to warrant 
reopening of the claims of service connection for a right leg 
and back disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2001) and (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence needed to substantiate a claim for VA benefits.  VA 
also has a duty to assist claimants in obtaining the evidence 
needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  In light of the favorable decision 
below, the Board finds that no further notification or 
development action is required.  Neither the veteran nor his 
attorney has argued otherwise.


Background

The veteran's service medical records show that in November 
1956, he underwent a medical examination for purposes of 
enlistment in the U.S. Marine Corps.  Examination showed a 
varicocele of the left testis and a dilated left inguinal 
ring.  In addition, the veteran was found to have a pilonidal 
cyst with a patent sinus tract, discharging fluid.  He was 
found to be unfit for military service due to the latter 
condition.

In February 1958, the veteran again underwent medical 
examination for purposes of enlistment in the U.S. Marine 
Corps.  He reported a history of a pilonidal cystectomy on 
his back.  Examination showed a pilonidal scar, but no other 
pertinent abnormalities.  The veteran was determined to be 
fit for service.  

In-service medical records show that in May 1958, the veteran 
sought treatment for pain in his leg.  The examiner noted 
that the veteran had probably pulled it.  An X-ray study of 
the right thigh was normal.

Ten days later, the veteran sought treatment for swelling in 
his scrotum.  He reported that he had been doing exercises in 
his barracks when he ran into a bar and struck his scrotum.  
Examination showed marked swelling of the left scrotum.  The 
veteran was admitted to the hospital.  On admission, the 
veteran's blood pressure was 112/78.  His scrotal area was 
swollen and tender.  No other abnormalities were noted, 
including injuries to the elbows, knees, right leg, ankles, 
or back.  The diagnosis was acute orchitis due to trauma 
following an accidental fall.  

In July 1958, the veteran underwent surgical exploration of 
the left testicle, which revealed a subsiding furniculitis 
and orchitis.  There was also a moderate varicocele 
incidentally noted.  The surgical wound healed promptly and 
the furniculitis subsided.  The veteran thereafter continued 
to complain of pain in the area, but the only abnormality 
examiners could identify was an insignificant small 
varicocele.  After this was explained to the veteran, he 
began complaining of back pain and an orthopedic consultation 
was secured.  The veteran complained of a four month history 
of low back pain with hyperextension radiating down the 
lateral aspect of the right thigh.  The veteran was found to 
have spondylolysis and he was treated with physical therapy.  
The orthopedic consultant found that the veteran could return 
to full duty.  In addition, the Chief of Urology concluded 
that the veteran was urologically without significant 
pathology.  The veteran was discharged from the hospital and 
found fit for duty in July 1958.  

Also in July 1958, the veteran was seen in the dispensary 
with a history of poor social adaptability with a recent 
exacerbation of tension, agitation and decreased efficiency 
in work.  The provisional diagnosis was acute anxiety in 
chronic anxiety neurosis.  The veteran was admitted for 
further observation and treatment with a diagnosis of 
diagnosis undetermined (aggressive reaction).  

The veteran was transferred to a military hospital in 
Charleston, South Carolina, where it was noted that the had 
been seen in psychiatric consultation for complaints of 
nervousness, difficulty in sleeping, and being unable to take 
the Marine Corps any longer.  On admission, a routine 
physical, neurologic, and indicated laboratory examinations 
were all within normal limits.  The veteran indicated that he 
had been doing well in the Marine Corps until he had been 
hospitalized for treatment of traumatic orchitis which he 
sustained during a fight in his barracks.  It was noted that 
while awaiting return to duty, the veteran developed 
resentment against the barracks master at arms and complained 
of being ordered around.  After an adequate period of 
observation and treatment, the veteran's case was reviewed by 
a conference of staff neuropsychiatrists who were of the 
opinion that the veteran had a lifelong pattern of immature 
behavior.  The veteran was diagnosed as having a personality 
disorder which rendered him unfit for duty with the U.S. 
Marine Corps and he was discharged from active service.  

In February 1959, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for varicocele, a spinal condition, and a leg 
condition.  His application is entirely silent for any 
mention of a prostate condition, a heart condition, 
hypertension, gout, or any injury or disability of the 
elbows, knees, ankles.  

In March 1959, the veteran was afforded a VA medical 
examination at which he reported that during basic training, 
he developed back pain and right leg numbness.  He also 
complained of heart palpitations.  On examination, the 
veteran's cardiovascular system showed no abnormalities.  His 
sitting blood pressure was 110/74.  The diagnosis was history 
of tachycardia, not found.  

At a VA special genitourinary examination in March 1959, the 
veteran reported that he had been kicked in the groin in May 
1958.  He indicated that he now had pain in the left scrotum 
when he stood up.  Examination showed a large varicocele in 
the left scrotum.  The prostate was normal.  The diagnosis 
was left varicocele, asymptomatic.  

At a special VA orthopedic examination in March 1959, the 
veteran reported that he had developed right thigh numbness 
in February 1958 and had been "hospitalized a few times" 
for treatment.  He indicated that he also received physical 
therapy for his back during service.  At the present time, 
the veteran complained of low back pain and occasional right 
thigh pain.  Examination showed no vertebral tenderness or 
loss of motion of the lumbar spine.  There was no lumbar 
spasm.  There was no edema of the legs or tenderness.  The 
right leg was 3/4 inches shorter than the left leg, which the 
examiner indicated was probably a congenital condition.  The 
diagnosis was lumbosacral strain and no leg condition found.  

In an April 1959 rating decision, the RO denied service 
connection for a right leg condition, noting that the record 
contained no evidence of a current right leg disability.  In 
addition, the RO denied service connection for a spinal 
condition, noting that such a disability was not shown by the 
evidence of record.  Finally, the RO granted service 
connection for left varicocele and assigned an initial zero 
percent rating.

The veteran was duly notified of the RO's decision and his 
appellate rights in an April 1959 letter, but he did not 
appeal.  

In April 1997, the veteran submitted claims of service 
connection for residuals of injuries to the bilateral ankles, 
knees, and elbows.  He also claimed entitlement to service 
connection for hypertension, stating that he had been treated 
for the condition in 1972 at the Miami Heart Institute. 

In support of the veteran's claim, the RO requested 1972 
clinical records pertaining to the veteran from the Miami 
Heart Institute.  However, that facility responded that no 
such treatment records were available.  

In October 1997, the RO advised the veteran that his claim of 
service connection for hypertension had been denied as the 
record contained no evidence that he had hypertension which 
had existed continuously since service.  He was advised of 
his appellate rights, but he did not appeal the decision.

In April 1998, the veteran submitted a request to reopen his 
claim of service connection for a back disability.  He also 
reiterated his claims of service connection for injuries to 
the ankles, knees, and elbows.  He claimed that he had been 
treated for those injuries, as well as a back injury, at the 
New Haven Hospital in Connecticut in 1956.  He stated that 
records of such treatment should be part of his service 
medical records, or could be obtained directly from the 
hospital.

The RO thereafter obtained records from New Haven Hospital 
showing that in February 1965, the veteran was hospitalized 
for observation after he was involved in a car accident.  On 
admission it was noted that the veteran had a superficial 
laceration to the forehead and an abrasion of the right knee.  
The veteran was rather vague about the details of the 
accident.  He complained of pain in the knees, neck, back, 
shoulders, and top of head.  He admitted to a history of a 
previous motorcycle accident.  An EKG showed sinoauricular 
tachycardia.  X-ray studies of the cervical spine, lumbar 
spine, left clavicle and right knee were all normal, but for 
a notation of mild congenital spondylolysis.  The impressions 
included concussion, contusion of knees, and neck and back 
strain.  

In May and July 1999 rating decisions, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a back disability, in the 
absence of evidence of a current chronic disability.  The RO 
also denied service connection for bilateral ankle, knee, and 
elbow disabilities, finding that the service medical records 
were negative for notations of ankle, knee, or elbow injuries 
or disability and the record contained no evidence of a 
chronic ankle, knee, or elbow disability subject to service 
connection.  

The veteran was duly notified of the RO's decision and his 
appellate rights in June and July 1999 letters, but he did 
not appeal the decision with respect to the issues of service 
connection for bilateral ankle, knee, and elbow disabilities.  

In May 2000, the RO received a letter from the veteran 
indicating that he wished to file a notice of disagreement 
with the denial of service connection for a back injury.  The 
veteran claimed that he had sustained a back injury during 
service when he was jumped by eight Marines.  

In a July 2000 letter, the RO advised the veteran that his 
notice of disagreement was not timely.  He was advised that 
in order to reopen his claim, he would have to submit new and 
material evidence.  

In September 2002, the veteran submitted a claim of service 
connection for PTSD, secondary to "personal trauma 
(assault)."  

In support of his claim, the RO received VA clinical records, 
dated from May to September 2002, showing diagnosis of 
personality disorder and PTSD.  In pertinent part, these 
records show that in August 2002, the veteran reported that 
during service, he complained about a black Marine in his 
room who was urinating in the bunk above his.  Shortly 
afterwards, the veteran was severely beaten by a group of six 
black marines, and maybe raped.  He claimed that his back, 
legs, arm, head, groin, and abdomen were seriously injured in 
the attack.  He claimed that he had been hospitalized for 
treatment of his injuries, but was told to "hush up" the 
incident.  The diagnosis was PTSD.  

In a December 2002 rating decision, the RO denied service 
connection for PTSD.  In addition, the RO determined that new 
and material evidence had not been received to reopen claims 
of service connection for a right leg condition, a bilateral 
knee injury, and a bilateral elbow injury.  The RO noted that 
the service medical records were negative for notations of 
chronic right leg, knee, or elbow disabilities and the post-
service record contained no evidence of current disabilities. 

The veteran appealed the RO's decision with respect to the 
PTSD issue only.  He did not perfect an appeal with respect 
to the claims of service connection for a right leg, 
bilateral knee, or bilateral elbow disabilities.  

In support of his appeal, the RO obtained VA clinical records 
dated from January 2003 to March 2004.  In pertinent part, 
these records show treatment for numerous conditions, 
including obesity, personality disorder, PTSD, hypertension, 
coronary artery disease, atrial fibrillation, diabetes 
mellitus, peripheral neuropathy, lumbar spinal stenosis, 
gout, gouty arthritis, and gouty bursitis of the elbows and 
knees.  

In May 2005, the veteran submitted a request to reopen his 
previously denied claims of service connection for 
hypertension, a bilateral elbow disability, a bilateral knee 
disability, a bilateral ankle disability, a right leg 
disability, and a back disability.  The veteran also claimed 
entitlement to service connection for a heart condition, and 
gout.  

In support of his claim, the veteran submitted numerous VA 
and private clinical records, dated from February 1973 to 
March 2005.  In pertinent part, these records show treatment 
for arteriosclerotic heart disease with myocardial infarction 
and coronary bypass surgery in the early 1970's.  Records 
from the 1980's show continued treatment for coronary artery 
disease, as well as benign prostate hypertrophy, obesity, 
gout, and fibrocystic disease.  More recent records from the 
1990's to 2005 show continued treatment for coronary artery 
disease and hypertension, obesity, gout and gouty arthritis, 
including bilateral elbow, knee and ankle complaints.  
Additionally, these records show treatment for diabetes 
mellitus, peripheral neuropathy, spinal stenosis, and 
degenerative disc disease with S1 radiculopathy.

At his May 2005 Board hearing, the veteran testified that in 
1958, he had been taking a shower when six black Marines 
"came in and beat the living daylights out of me and took my 
M1 Grand."  Transcript at page 5.  He claimed that he 
sustained various injuries in the beating, including 
fractured ribs, a back injury, elbow injuries, and a leg 
injury.  He also claimed that "they had to remove a bursa 
out of my right arm and my left arm needs a bursa removed."  
Transcript at page 7.  The veteran also testified that he had 
had knee surgery.  He indicated that his personality had 
changed after the incident, resulting in hypertension.  After 
his separation from service, the veteran indicated that he 
sustained a heart attack in 1972, and went on disability.  

Following the hearing, the veteran submitted additional VA 
and private medical records, dated from March 2005 to January 
2006.  In pertinent part, these records show that the veteran 
was diagnosed as having prostate cancer in September 2005.  
He was also treated for degenerative disc disease, with a 
history of trauma to the low back, including a history of 
removal of shrapnel from his back.  

In connection with the veteran's claims, the RO contacted the 
Naval Criminal Investigative Service (NCIS) and requested 
information regarding any investigation following the 
veteran's claimed beating in 1958.  That office responded 
that there was no record of such an NCIS investigation.  

The RO also contacted the Social Security Administration 
(SSA) and requested records regarding the veteran's award of 
disability benefits, as well as any medical records in its 
possession.  The SSA responded by submitting records showing 
that the veteran had been awarded disability benefits 
effective in February 1972 for arteriosclerotic heart 
disease.  His secondary diagnosis was exogenous obesity.  In 
1981, the veteran's disability status was reviewed.  Medical 
records obtained at that time show continued treatment for a 
cardiovascular disability, as well as obesity and gout.  On 
examination in November 1981, the examiner indicated that no 
joint abnormalities were present.  

In an October 2006 statement, the veteran claimed that in May 
or June of 1958, he was getting ready to settle in for the 
evening when he was attacked in the latrine by several black 
recruits brandishing rifles or clubs.  He indicated hat he 
was knocked out.  The following morning, he claimed that he 
was sent to sick bay, where an officer told him to sign a 
paper saying he had been hurt on an exercise bar.  He claimed 
that the officer told him if he didn't sign the paper, he 
would be court-martialed and dishonorably discharged because 
there were five or six African Americans willing to testify 
against him.  The veteran claimed that his injuries were so 
severe that he was hospitalized for several months.  

At his August 2007 hearing, the veteran testified that during 
his active service, he was severely beaten by several other 
Marines with M1 rifles, causing injury to his elbows, knees, 
ankles, right leg, and spine.  He stated that he was 
hospitalized during service for treatment of his injuries.  
Since that time, he had had constant aching in his back, 
elbows, and arms.  He also indicated that he was unsteady on 
his feet due to his knee and ankle injuries.  With respect to 
his claim of service connection for prostatitis and prostate 
cancer, the veteran testified that it was his belief that 
such conditions resulted from the attack in his "personal 
area" during service.  Similarly, the veteran indicated that 
he believed that he had hypertension as a result of the 
assault during service.  He explained that he developed 
nervousness, anxiety, and violent moods after the attack, 
which caused him to develop hypertension.  He claimed that he 
was diagnosed as having hypertension during service.  The 
veteran indicated that he thereafter developed gout, which he 
believed was due to hypertension.  



Applicable Law

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is received with respect to 
that claim.

For claims received before August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2007).


Analysis

Right leg

As delineated in detail above, in an April 1959 rating 
decision, the RO denied service connection for a right leg 
disability on the basis that the record contained no evidence 
of a current right leg disability.  Although the veteran was 
notified of the decision and his appellate rights in an April 
1959 letter, he did not perfect an appeal within the 
applicable time period.  Thus, the decision is final and not 
subject to revision on the same factual basis.  See 38 U.S.C. 
§ 3305(b) (West 1952 & Supp. 1957);Veterans Regulation 1008 
(effective Jan. 1, 1958, to May 29, 1959); (currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007)).

Thereafter, in a December 2002 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim of service connection for a 
right leg disability.  The RO noted that the record was still 
negative for medical evidence of a current right leg 
disability.  The veteran was notified of the RO's decision 
and his appellate rights, but he did not appeal.  Thus, the 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).

In this appeal, the veteran again seeks to reopen his claim 
of service connection for a right leg disability.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

As it applies to this claim, received in May 2005, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the prior final 
rating decision in December 2002.  As discussed in detail 
above, this evidence includes VA and private clinical records 
containing complaints of right leg pain and diagnoses such as 
degenerative disc disease with S1 radiculopathy, neurogenic 
claudication, and peripheral neuropathy.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claim.  As 
noted, the veteran's claim of service connection for a right 
leg disability was previously denied on the basis that the 
record contained no competent evidence of a current diagnosis 
of a right leg disability.  The veteran has now provided such 
evidence.  Additionally, in light of the service medical 
records showing complaints of right leg pain, the additional 
evidence received raises a reasonable possibility of 
substantiating the claim of service connection for a right 
leg disability.  For these reasons, the Board finds that the 
additional evidence received since the final December 2002 
rating decision is new and material evidence within the 
meaning of 38 C.F.R. § 3.156.  The claim of service 
connection for a right leg disability is therefore reopened.

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient 
to allow the grant of the benefits sought.  See e.g. Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).

Once a claim is reopened, the statutory duty to assist is 
triggered.  See 38 U.S.C.A. § 5103.  For reasons explained 
below, the Board finds that additional development is 
necessary before the Board may proceed to a decision on the 
merits.


Back disability 

As delineated in detail above, in an April 1959 rating 
decision, the RO denied service connection for a back 
disability on the basis that the record contained no evidence 
of a current, chronic back disability.  Although the veteran 
was notified of the decision and his appellate rights in an 
April 1959 letter, he did not perfect an appeal within the 
applicable time period.  Thus, the decision is final and not 
subject to revision on the same factual basis.  See 38 U.S.C. 
§ 3305(b) (West 1952 & Supp. 1957);Veterans Regulation 1008 
(effective Jan. 1, 1958, to May 29, 1959); (currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007)).

As discussed above, in April 1998, the veteran submitted a 
request to reopen his claim of service connection for a back 
disability.  In May and July 1999 rating decisions, the RO 
determined that new and material evidence had not been 
received to reopen the claim of service connection for a back 
disability, in the absence of evidence of a current, chronic 
disability.  The veteran was duly notified of the RO's 
decision and his appellate rights in June and July 1999 
letters.

In May 2000, the veteran disagreed with the RO's decision.  
The Board has considered the RO's July 2000 letter to the 
veteran notifying him that his notice of disagreement was not 
timely.  The Board has also considered the statements of the 
veteran's attorney that the July 1999 rating decisions is 
final as the veteran failed to timely appeal it.  See e.g. 
August 28, 2007, written arguments from veteran's attorney at 
page 11 ("Service connection for Veteran's back condition 
was denied by Rating Decision of July 14, 1999.  The appeal 
period had expired and the decision became final.")

Nonetheless, after careful consideration, the Board finds 
that the veteran's May 2000 letter falls squarely within the 
regulatory framework for the filing of a timely notice of 
disagreement.  The correspondence is in writing; it expresses 
dissatisfaction with the rating decision and was timely filed 
within the requisite one-year time period of notification of 
the May and July 1999 rating decisions.  38 C.F.R. §§ 20.201, 
20.302 (2007).  

Based on the foregoing, the Board finds that the veteran 
submitted a timely notice of disagreement with the May 1999 
rating decision determining that new and material evidence 
had not been received to reopen a claim of service connection 
for a back disability.  The record shows that the RO first 
issued a Statement of the Case addressing this issue in June 
2007, after the veteran again attempted to reopen his claim.  
The veteran perfected his appeal by means of his submission 
of timely a substantive appeal (VA Form 9) later in June 
2007.

Given this procedural history, the Board finds that the last 
prior denial of service connection for a back disability was 
in April 1959, and that the veteran's pending claim to reopen 
was received in April 1998.  

As noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

As it applies to this claim, received in April 1998, "new 
and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the prior final 
rating decision in April 1959.  As discussed in detail above, 
this evidence includes VA and private clinical records 
containing complaints of back pain and various diagnoses of a 
low back disability, including degenerative disc disease of 
the lumbar spine.

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence bears directly and 
substantially upon the specific matter under consideration, 
namely, whether the veteran has a current low back 
disability.  Given the service medical records showing 
treatment for low back pain, the Board finds that this new 
evidence showing treatment for a current low back disability 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient 
to allow the grant of the benefits sought.  It does, however, 
trigger VA's statutory duty to assist.  See 38 U.S.C.A. § 
5103.  Therefore, as set forth below in the remand portion of 
this decision, the Board finds that additional development is 
necessary prior to further appellate consideration.  




ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for a right leg disability 
and a low back disability are reopened; to that extent only, 
the appeal is granted.


REMAND

Chronic prostatitis and prostate cancer

The veteran claims entitlement to service connection for 
prostatitis and prostate cancer.  He argues that such 
conditions resulted from the attack in his "personal area" 
during service.  In the alternative, he argues that his 
prostatitis and prostate cancer are secondary to his service-
connected left varicocele.

As discussed in detail above in the Factual Background 
portion of this decision, the veteran's service medical 
records confirm that the veteran was treated for acute 
orchitis due to trauma in May 1958.  The veteran initially 
reported that he had sustained his injury in a fall, but 
later indicated he sustained it in a fight.  The service 
medical record also document a left varicocele and service 
connection is currently in effect for that condition.  

Based on the evidence of record, in February 2007, the 
veteran was scheduled for a VA genitourinary examination in 
connection with his claims of service connection for 
prostatitis and prostate cancer.  According to the VA Medical 
Center (VAMC) in Memphis, however, the veteran failed to 
report for the examination.

At his August 2007 Board hearing, the veteran testified that 
he had not received notification of the examination.  He 
explained that he had been staying with relatives in Florida 
and that his mail may not have been forwarded to him.  The 
veteran expressed his willingness to report for a rescheduled 
examination, and further asked that such examination be 
scheduled at the Miami VAMC, as it was most convenient to his 
relatives' home.  

Based on the veteran's hearing testimony, and affording him 
the benefit of the doubt, the Board finds that he should be 
afforded another opportunity to appear for a VA medical 
examination in connection with his claims of service 
connection for prostatitis and prostate cancer.  The Board 
finds that such an examination is necessary, based on the 
veteran's contentions and the evidence currently of record.  
38 C.F.R. § 3.159(c)(4) (2007).

The Board, however, wishes to advise the veteran that he must 
be prepared to meet his obligations by cooperating with the 
VA's efforts to provide an adequate medical examination.  
Olson v. Principi, 3 Vet. App. 480 (1992).  In that regard, 
it is his responsibility to keep the VA apprised of his 
whereabouts.  If he does not, there is no burden on the part 
of the VA to turn up heaven and earth to find him.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

The veteran is further advised that under applicable VA 
regulation, individuals for whom an examination has been 
scheduled are required to report for the examination.  See 38 
C.F.R. § 3.326(a) (2007).  When entitlement to a VA benefit 
cannot be established without a current VA examination, as in 
this case, and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record. 38 C.F.R. § 3.655 (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2007).

In addition, the Board notes that at the August 2007 Board 
hearing, the veteran submitted additional evidence and 
argument.  He did not, however, waive initial RO 
consideration of this additional evidence.  Because the 
medical evidence submitted by the veteran includes material 
potentially relevant to the issues of service connection for 
prostatitis and prostate cancer, a remand is now required.  
See 38 C.F.R. § 20.1304 (2007).



Hypertension, heart condition, and gout

The veteran claims that his current hypertension and heart 
condition are secondary to PTSD incurred as a result of being 
assaulted during service.  Specifically, he claims that he 
developed nervousness and anxiety after the alleged attack, 
which caused him to develop hypertension and a heart 
condition.  The veteran further claims that he thereafter 
developed gout secondary to hypertension.  

As discussed above, in a separate decision, the Board has 
remanded the issue of entitlement to service connection for 
PTSD for additional evidentiary development.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Given the veteran's contentions, a decision on the 
issue of service connection for PTSD could have a significant 
impact on the claims of service connection for a heart 
condition and gout and the issue of whether new and material 
has been submitted to reopen the claim of service connection 
for hypertension.  Thus, the Board finds these claims are 
inextricably intertwined and adjudication of these latter 
issues will be held in abeyance pending further action on the 
PTSD claim.

Bilateral elbow, knee, and ankle disabilities

For similar reasons, the Board finds that the issues of 
whether new and material evidence has been received to reopen 
claims of service connection for bilateral elbow, knee, and 
ankle disabilities must be held in abeyance.  

As discussed above, the veteran claims that in the alleged 
May 1958 assault, he sustained injuries to his elbows, knees, 
and ankles, resulting in permanent disabilities.  The 
veteran's service medical records confirm that he was 
hospitalized in May 1958 for traumatic orchitis, either 
sustained in a fall or in a fight.  Records of this period of 
hospitalization, however, area entirely negative for 
complaints or abnormalities pertaining to the elbows, knees, 
and ankles.  Similarly, the Board notes that in February 
1959, when the veteran filed his original application for VA 
compensation benefits, he made no mention of injuries to the 
elbows, knees, or ankles.  

Based on such evidence, in May and July 1999 rating 
decisions, the RO denied service connection for residuals of 
injuries to the ankles, knees, and elbows.  The RO noted that 
the service medical records were negative for complaints or 
abnormalities pertaining to the ankles, knees, and elbows, 
and that the record contained no evidence that any current 
ankle, knee or elbow disabilities were causally related to 
the veteran's active service.  The veteran was duly notified 
of the RO's decision and his appellate rights, but he did not 
appeal.  

The veteran now seeks to reopen his claims.  The additional 
evidence received shows that the veteran has been treated for 
gouty arthritis and bursitis of multiple joints, including 
surgical intervention of both elbows and the left knee.  

As set forth above, the Board has determined that the 
veteran's claim of service connection for gout must be held 
in abeyance pending further action on the PTSD claim.  Given 
the additional medical evidence received showing notations of 
gouty arthritis in multiple joints, the Board finds that the 
claims of service connection for disabilities of the elbows, 
knees, and ankles must be held in abeyance pending 
adjudication of the claim of service connection for gout.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation).

Right leg disability and back disability

The veteran also seeks service connection for right leg and 
back disabilities.  As noted, the veteran's service medical 
records show that he was treated during service for 
complaints of right leg and back pain.  Moreover, the post-
service medical records contain a diagnosis of degenerative 
disc disease with radiculopathy.  The veteran contends that 
his symptoms of back and right leg pain have been present 
since service.

Despite this evidence, the record on appeal does not contain 
a medical opinion as to whether the veteran's current right 
leg and back disabilities are causally related to his active 
service.  The Board finds that such an examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current prostate disorders.  (The veteran 
has requested that such examination be 
conducted at the Miami VAMC if possible).  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that any current prostate disability 
identified on examination is causally 
related to the veteran's active service, 
any incident therein, or is causally 
related to or aggravated by the veteran's 
service-connected varicocele.  The report 
of examination should include a complete 
rationale for all opinions rendered.

2.  The veteran should also be afforded a 
VA medical examination for the purpose of 
clarifying the nature and etiology of any 
current right leg and low back 
disability.  (The veteran has requested 
that such examination be conducted at the 
Miami VAMC if possible).  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current right leg or low back disability 
identified on examination is causally 
related to or aggravated by the veteran's 
active service or any incident therein.  
The report of examination should include 
a complete rationale for all opinions 
rendered.

3.  After the above development has been 
completed, and after the claim of service 
connection for PTSD has been 
readjudicated, the RO should review all 
the evidence of record in readjudicating 
the veteran's remaining claims.  If the 
veteran's claims remains denied, he and 
his attorney should be provided with a 
supplemental statement of the case and an 
opportunity to respond. 

The case should then be returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


